Chief Judge HEDRICK
dissenting.
I believe that plaintiff, by bringing this action, was not seeking “to compel the payment of dividends” within the meaning of N.C. Gen. Stat. 55-50(k). Rather, plaintiff’s action was brought to recover a debt owed to plaintiff by defendant. It is merely a dispute between an individual shareholder and a corporation, not a suit brought to compel the declaration and payment of a dividend for the benefit of all shareholders. See, e.g., Dowd v. Foundry Co., 263 N.C. 101, 139 S.E.2d 10 (1954) (suit brought by stockholder for failure of the board of directors to declare and pay dividends from the corporation’s earnings). Here, the dividend had already been declared by defendant and paid to all other Preferred A shareholders. Construing N.C. Gen. Stat. 55-50 as a whole, I find plaintiff’s argument that attorney’s fees and expenses are recoverable in this situation to be unconvincing. For this reason, I cannot subscribe to the majority’s conclusion that plaintiff is entitled to recover reasonable expenses, including attorney’s fees.
I vote to affirm.